Motion Granted and Order filed March 8, 2018.




                                             In The

                           Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-18-00117-CV
                                       ____________

                     MOHSEN SHAHPOURI ARANI, M.D, Appellant

                                               V.

RONNIE J. FISHER, CLAUDIA M. GRAETER, KEVIN D. FISHER, AND LOU ELLEN
 BEASLEY, INDIVIDUALLY AND AS HEIRS AND PERSONAL REPRESENTATIVE
              OF THE ESTATE OF MAGGIE JACKSON, Appellees


                          On Appeal from the 129th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2016-60520


                                            ORDER

      The reporter’s record in this case was due February 19, 2018. See Tex. R. App. P. 35.1.
Only a portion of the reporter’s record has been filed. The court has not received a request to
extend time for filing Jennifer Gajevsky’s portion of the record and this portion of the record
has not been filed with the court. Because Jennifer Gajevsky’s portion of the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Gajevsky, the court reporter, to file her portion of the record in this
appeal within 10 days of the date of this order.
       Appellant’s brief is due 20 days after Jennifer Gajevsky’s portion of the reporter’s record
is filed with this court.

                                         PER CURIAM